AFTER REMAND FROM SUPREME COURT
L. CHARLES WRIGHT, Retired Appellate Judge.
Whereas, on May 28, 1993, the Supreme Court of Aabama, 627 So.2d 380, entered its judgment reversing the judgment of this court entered on April 24, 1992;
Therefore, it is now the judgment of this court that its judgment of April 24, 1992, be, *383and is, set aside, and the judgment of the Circuit Court of Talladega County, Alabama, be in all respects affirmed.
The foregoing opinion was prepared by Retired Appellate Judge L. CHARLES WRIGHT while serving on active duty status as a judge of this court under the provisions of § 12 — 18—10(e), Code 1975, and this opinion is hereby adopted as that of the court.
AFFIRMED.
All the Judges concur.